DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-14, 16-17, and 19-23 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14, 16-17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
In reference to claim 1, 17
The language “facilitate performance of operations” renders the claim indefinite because the scope of the claim is unclear. The accepted meaning of facilitate is “to make easier”. Thus, the claimed instructions when executed do not perform the operation of receiving, evaluating, and updating. Rather they make easier receiving, evaluating, and updating. What facilitating or making easier the receiving, evaluating, and updating entails is unclear and the metes and bounds of the claim is unclear. 
The scope of the claim would be clear if the applicant amended “when executed by the processor, facilitate performance of operations, comprising” to --when executed by the processor, perform operations comprising--.

Claim 17 has the similar language “facilitate performance of operations” and is similarly rejected as claim 1.

In reference to claim 10
The language “wherein determining the value of the route update” in line 5 renders the claim indefinite because it is unclear whether there is an evaluating and determining step or only an evaluating step. The Examiner assumes that the language should read “wherein evaluating the value of the route update”.


The scope of the claim would be clear if the applicant amended “facilitating, by the first router device, transmitting” to --transmitting by the first router device--.

In reference to claim 14
The language “facilitating, by the first router device, receiving” in claim 14 renders the claim indefinite because the scope of the claim is unclear. The accepted meaning of facilitate is “to make easier”. Thus, receiving is not performed. Rather receiving is made easier. What facilitating or making easier receiving entails is unclear and the metes and bounds of the claim is unclear. 
The scope of the claim would be clear if the applicant amended “facilitating, by the first router device, transmitting” to --receiving by the first router device--.

In reference to claim 17
The limitation “second threshold value” in line 10 renders the claim indefinite because the claim recites a “second threshold value” without first reciting a “first threshold value” rendering the scope of the claim unclear. 

In reference to claim 19


In reference to claim 20
Claim 20 recites the limitation "the first threshold value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

In reference to claim 19-20
Claims 19-20 are dependent on cancelled claim 18, thus rendering claims 19-20 indefinite. The Examiner assumes they should depend on claim 17.

In reference to claims 3-9, 11-13, 16, and 21-23
Claims 3-9, 11-13, 16, and 21-23 are rejected because they depend on a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 9-10, 12-13, 17, 20, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2021/0029020). 
	-	In reference to claim 1, as best understood
Chen et al. teaches a first routing device (e.g. R1 Fig. 1A par. 0047/ network element 1200; Fig. 12 par. 0114), comprising:
a processor (e.g. processor 1230; Fig. 12 par. 0116); and a memory (e.g. memory 1260; Fig. 12 par. 0115) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
receiving, from a second routing device (e.g. ABR Fig. 1A; par. 0047), a route update for a routing table of the first routing device, wherein the route update is associated with a route (e.g. receiving link state update packet associated with a route for updating link state database of the first routing device; par. 0097)
evaluating a value of the route update, resulting in an evaluated value of the route update, wherein evaluating the value of the route update is based on usefulness data representative of a usefulness of the route update for routing network traffic (e.g. comparing age in link state update packet to threshold/MaxAge to determine value i.e. low value by discarding or high value by using it to update link state database; par. 0101); and
based on the evaluated value of the route update being determined to be in a condition in relation to a first threshold value, updating an entry of the routing table based on the route update and the evaluated value of the route update (e.g. updating link state database based on the state update packet and the age in the link state update packet being valuable in relation to a threshold/MaxAge i.e. less than threshold/MaxAge; par. 0102, 0106).

-		In reference to claim 3
Chen et al. teaches wherein the usefulness data representative of the usefulness of the route update for the routing of network traffic is based on age data representative of an age of the route update in relation to the first threshold value. (e.g. usefulness based on age in link state update packet in relation to threshold/MaxAge; par. 0101)

-	In reference to claim 5
Chen et al. teaches wherein evaluating the value of the route update comprises determining the evaluated value based on an expiration time for the route update. (e.g. link state update packet expires and is not used if age in the link state update packet is equal to threshold/MaxAge; par. 0101)

-	In reference to claim 7 
Chen et al. teaches wherein receiving the route update from the second routing device comprises receiving the route update asynchronously (e.g. first routing device asynchronously receives the link state update packet; Fig. 7 par. 0084), and based on an occurrence of an event for the route detected by the second routing device (e.g. second routing device transmits the link state update packet to first routing device based on detected event such as link down/up or metric change; Fig. 5 par. 0081-0082 and Fig. 6 par. 0083).

-	In reference to claim 9
Chen et al. teaches wherein the operations further comprise: receiving the value of the route update from the second routing device (e.g. first routing device receives the link state update packet from the second routing device; Fig. 7 par. 0084), that determined the value of the route update based on analysis of the route and the route update (e.g. link state update packet contains c flag set based on analysis of link metric change on link associated with route; par. 0081)



-	In reference to claim 10, as best understood
Chen et al. teaches a method, comprising:
identifying, by a first routing device (e.g. ABR Fig. 1A par. 0047/ network element 1200; Fig. 12 par. 0114) comprising a processor (e.g. processor 1230; Fig. 12 par. 0116) a route update for a route to a destination router on a network; (e.g. identifying received link state update packet for a route to a destination router; par. 0097)
evaluating, by the first router device, a value of the route update for the route, resulting in a evaluated value of the route update, wherein evaluating the value e.g. comparing age in link state update packet to threshold/MaxAge to determine value i.e. low value by discarding or high value by using it to update link state database; par. 0101); and 
facilitating, by the first router device, transmitting, to a second router device (e.g. R2; Fig. 1A par. 0047), the route update for updating an entry of a routing table of the second router device based on the route update and the evaluated value of the route update, the transmitting resulting in a transmitted route update, wherein the second router device accepts the route update from the first router device based on the evaluated value of the route update being determined by the second router device to be in a condition in relation to a first threshold value (e.g. first router flooding link state update to a second router par. 0104; second router performs method of Figure 10 upon receiving Link State Update packet from first router which includes determining by the second routing device of; the second router compares the age in link state update packet to threshold/MaxAge to determine whether to accept the Link State Update packet based on the age of the Link State Update packet; par. 0101)

	In reference to claim 12
Chen et al. teaches identifying the route update for the route comprises receiving the route update from a third routing device (e.g. R1; Fig. 1A, par. 0047) (e.g. ABR receiving Link State Update packet from R1 in Fig. 1A; par. 0097)

In reference to claim 13
Chen et al. teaches second router device accepts the transmitted route update further based on a route processing load of a route processor of the second routing router device being in a condition in relation to a second threshold value. (the route processor is not able to accept a route update if the route processing load of the route processor is at 100% capacity/second threshold value. Every processor inherently has a maximum processing load/second threshold value that cannot be exceeded par. 0101-0102) 

-	In reference to claim 17, as best understood
Chen et al. teaches a non-transitory machine-readable storage medium (e.g. memory 1260; Fig. 12 par. 0115) comprising executable instructions that, when executed by a processor (e.g. processor 1230; Fig. 12 par. 0116) of a first routing device (e.g. R1 Fig. 1A par. 0047/ network element 1200; Fig. 12 par. 0114), facilitate performance of operations, the operations comprising:
receiving a route update for a routing table of the first routing device communicated by a second routing device (e.g. ABR Fig. 1A; par. 0047), wherein the route update is associated with a route; (e.g. receiving link state update packet associated with a route for updating link state database of the first routing device; par. 0097)
evaluating a value of the route update, resulting in an evaluated value of the route update, wherein evaluating the value of the route update is based on a e.g. comparing age in link state update packet to threshold/MaxAge to determine value i.e. low value by discarding or high value by using it to update link state database. Delay along a route will affect when the link state update packet possibly resulting in the update aging out and being discarded; par. 0101);
based on the evaluated value of the route update being determined to be in a condition in relation to a first threshold value, updating an entry of the routing table based on the route update and the evaluated value of the route update (e.g. updating link state database based on the state update packet and the age in the link state update packet being valuable i.e. less than threshold/MaxAge; par. 0102, 0106).

	In reference to claim 20, as best understood
Chen et al. teaches enabling an application of the first threshold value to the value of the route update based on the value of the route update. (e.g. comparing age in link state update packet to threshold/MaxAge to determine value i.e. low value by discarding or high value by using it to update link state database; par. 0101)

	In reference to claim 23, as best understood
Chen et al. teaches the evaluated value of the route update is further based on usefulness data (e.g. age in link state update packet) representative of a usefulness of the route update for routing network traffic according to a defined usefulness criterion. (e.g. comparing age in link state update packet to threshold/MaxAge to determine value i.e. low value by discarding or high value by using it to update link state database; par. 0101)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0029020) in view of Naden et al. (US 2004/0114569).
-	In reference to claim 8
Chen et al. teaches a system and method that covers substantially all limitations of the parent claim.
Chen et al. does not teach the event comprises a change in a link delay interval for the route.
Naden et al. teaches an event comprises a change in a link delay interval for the route. (par. 0057)
.

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
On pg. 9, the Assignee’s representative submits that Chen fails to disclose or render obvious, as recited in claim 1, “evaluating a value of the route update, resulting in an evaluated value of the route update, wherein evaluating the value of the route update is based on usefulness data representative of a usefulness of the route update for routing network traffic; and based on the evaluated value of the route update being determined to be in a condition in relation to a first threshold value, updating an entry of the routing table based on the route update and the evaluated value of the route update” (emphasis added). Assignee’s representative submits that the present amendments were discussed in the Interview, and that, based at least on the combination of features of previously pending allowable claims 2 and 15, the amendments place claims 1, 10, and 17 in a condition for allowance.
The Examiner respectfully disagrees. Chen discloses the limitations as described in the above rejection. The present language of the independent 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466